Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Quayle Action
This application is in condition for allowance except for the following formal matters: 
In the Claims:
 	Claim 1 is objected to because of the following informalities:  
 	(1) Claim 1 recites 
 	“1960 x h 
    PNG
    media_image1.png
    21
    18
    media_image1.png
    Greyscale
 FE 
    PNG
    media_image1.png
    21
    18
    media_image1.png
    Greyscale
 3920 x h ... (B)
 	0.40 x Iw 
    PNG
    media_image1.png
    21
    18
    media_image1.png
    Greyscale
 If < Iw ... (C)
 	20 
    PNG
    media_image1.png
    21
    18
    media_image1.png
    Greyscale
 tf ... (D)
 	0 
    PNG
    media_image1.png
    21
    18
    media_image1.png
    Greyscale
 tc < 200 + 7 x h ... (E)
 	7xh + 5 
    PNG
    media_image1.png
    21
    18
    media_image1.png
    Greyscale
 ts 
    PNG
    media_image1.png
    21
    18
    media_image1.png
    Greyscale
 300 ... (F)
 	0.66 x Iw 
    PNG
    media_image1.png
    21
    18
    media_image1.png
    Greyscale
 Ip < lw ... (G)
 	48/{(IP/Iw)2 - 0.4}2 
    PNG
    media_image1.png
    21
    18
    media_image1.png
    Greyscale
 tP ... (H)
 	0 
    PNG
    media_image1.png
    21
    18
    media_image1.png
    Greyscale
 tH 
    PNG
    media_image1.png
    21
    18
    media_image1.png
    Greyscale
 300 ... (I)” at lines 40-47 
should be changed to
 	“1960 x h ≤ FE ≤ 3920 x h ... (B)
 	0.40 x Iw ≤ If < Iw ... (C)
 	20 ≤ tf ... (D)
c < 200 + 7 x h ... (E)
 	7xh + 5 ≤ ts ≤ 300 ... (F)
 	0.66 x Iw ≤ Ip < lw ... (G)
 	48/{(IP/Iw)2 - 0.4}2 ≤ tP ... (H)
 	0 ≤ tH ≤ 300 ... (I)” at lines 40-47 
 	Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Oikawa et al. (US 2012/0141829).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, performing pre-energization of energizing welding electrodes with a pre-energization current If (kA) satisfying the following expression (C) for a pre-energization time tf (msec) satisfying the following expression (D), in a state where the overlapped plurality of pieces of steel plates are pressurized by the welding electrodes at a pressurizing force Fe (N) satisfying the combination of following expression; 1960 x h ≤ FE ≤ 3920 x h ... (B) 0.40 x Iw ≤ If < Iw ... (C) 20 ≤ tf ... (D) 0 ≤ tc < 200 + 7 x h ... (E) 7xh + 5 ≤ ts ≤ 300 ... (F) 0.66 x Iw ≤ Ip < lw ... (G) 48/{(IP/Iw)2 - 0.4}2 ≤ tP ... (H) 0 ≤ tH ≤ 300 ... (I).
 	Oikawa et al. teaches some of the above expression. However, Oikawa et al. is silent regarding the combination of the above expression. 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JIMMY CHOU/Primary Examiner, Art Unit 3761